In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Greenburgh, dated March 23, 1989, which, after a hearing, denied the petitioner’s application for several area variances, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered October 11, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The record clearly demonstrated that the petitioner could utilize the property in question by the construction of an alternatively designed office building without coming into conflict with the minimum parking space requirements of the zoning ordinance. He therefore failed to demonstrate the requisite "practical difficulties” entitling him to the area variances in question (Matter of Fuhst v Foley, 45 NY2d 441, 443; see, Matter of Uhrlass v Davison, 167 AD2d 407). In any event, the respondents’ conclusion that the public health, safety, and welfare would be served by the strict application of the zoning restriction was supported by the record (see, Matter of Fulling v Palumbo, 21 NY2d 30, 34). Specifically, the evidence demonstrated that the small size and cramped design of the proposed parking lot, located as it would be at a highly congested major intersection, would only exacerbate the already hazardous traffic conditions in the area (see, Matter of Siciliano v Scheyer, 150 AD2d 460; see also, 2 Anderson, New York Zoning Law and Practice § 23.63, at 255 [3d ed]). We therefore conclude that the Board’s determination had a rational basis and was supported by substantial evidence in the record (see, Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309, 314). Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.